Citation Nr: 1301807	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia, which denied service connection for headaches and a nervous condition. 
 
The issues have been recharacterized to comport with the evidence of record and the Veteran's contentions in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2008 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

In May 2009 the Board remanded the claim for additional development.  

In November 2010 the Board denied the claim.  In April 2012 the U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the November 2010 Board decision based on a Joint Motion for Remand (JMR).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The May 2009 Board remand requested a neuropsychiatric examination.  The VA ordered two separate examinations for mental and neurological disorders.  At the time of the November 2010 Board decision the claims filed contained the first three pages of the September 2009 mental disorder examination by Dr. CM, and the fourth page of the November 2009 neuro examination by Dr. GF.  Unfortunately the claims file contains incomplete copies of both examinations.  

As the RO has not had a chance to adjudicate the claims based on complete examinations in the first instance, the Veteran would be prejudiced by a Board decision.  Therefore a remand for RO adjudication is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete copies of all VA examinations to include the September 2009 mental disorder examination and the November 2009 neurological examination.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


